DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Determining virtual machine search criteria in response to a detected triggering event, as recited by dependent claims 8 and 18, fails to further limit generating virtual machine search criteria in response to a detected storage failure, as recited by independent claims 1 and 12. The triggering event comprising a hardware failure, as recited by dependent claims 9 and 19, fails to further limit a storage failure triggering the generation of search criteria, as recited by independent claims 1 and 12. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Varadharajan et al. (US Publication No. 2015/0074060) and Somaiya et al. (US Publication No. 2015/0066907) in view of Trowbridge (US Publication No. 2012/0110514) and further in view of Kulkarni (US Publication No. 2013/0132769).

As to claim 1, Varadharajan teaches a data management system, comprising:
one or more processors configured to determine a selection of one or more virtual machines and initiate a concurrent action on the one or more virtual machines (see e.g., [0274] for VM management interface module 241 being a functional component of storage manager 240 and VM interface module 241 executing functions in response to requests/commands received from file manager application 201, such as launching a backup operation of a VM, [0295] for client computing device 102 receiving a user command to select a virtual machine from the displayed set, e.g., selecting one of the icons presented, [0299] for the information presented to the user being based on one or more of the following data sources accessed by application 201: management database 246 in storage manager 240, [0301] for file manager application 201 enabling the user to view and/or browse, in reference to a selected VM, the properties and parameters thereof, as well as any associated files and/or folders and their respective properties, [0302] for file manager application 201 enabling the user to view and/or browse data (e.g., metadata, properties, etc.) associated with storage management operations for the selected VM, which includes searching and filtering capabilities, [0310]-[0312] for file manager application 201 enabling the user to manage VMs through data movement operations by executing, on the VMs, one or more of the following storage management operations: creating a backup (e.g., full backup, incremental backup, differential backup, synthetic full, etc.), and [0379] for operations, acts, functions, or events being performed concurrently, e.g., through multi-threaded processing, interrupt processing, or multiple processors or processor cores or on other parallel architectures, rather than sequentially. The storage manager receives the selection of virtual machines from the file manager and concurrently initiates backup of the virtual machines.).
Varadharajan does not specifically disclose the one or more processors configured to determine a first subset of the plurality of virtual machines and render a first listing corresponding with the first subset of the plurality of virtual machines, the one or more processors configured to determine a second subset of the plurality of virtual machines less than all of the plurality of virtual machines that satisfy the search criteria based on a rate at which prior listings of other subsets of the plurality of virtual machines and the first listing were rendered, and render a second listing corresponding with the second subset of the plurality of virtual machines including a different number of virtual machines than the first subset of the plurality of virtual machines, the one or more processors configured to determine a selection of one or more virtual machines of the second subset of the plurality of virtual machines; a memory buffer configured to store the second listing corresponding with the second subset of the plurality of virtual machines subsequent to storing the first listing corresponding with the first subset of the plurality of virtual machines; and a display configured to display information relating to the second listing corresponding with the second subset of the plurality of virtual machines subsequent to displaying the first listing corresponding with the first subset of the plurality of virtual machines. However, Somaiya teaches
the one or more processors configured to determine a first subset of the plurality of virtual machines [results] and render a first listing corresponding with the first subset of the plurality of virtual machines (see e.g., [0041] for the application server 118 submitting the search query to the item database (e.g., the database 126) and a subset of the results of the search query being sent to the client machine 110 or 112. The application server determines a subset of results and renders a listing corresponding with the subset of results to the client.),
the one or more processors configured to determine a second subset of the plurality of virtual machines less than all of the plurality of virtual machines that satisfy the search criteria based on a rate at which prior listings [listings of results from other users’ searches for a particular query] of other subsets of the plurality of virtual machines and the first listing [listing of results from the user’s first search for the same particular query] were rendered and render a second listing [listing of results from the user’s second search of the same particular query] corresponding with the second subset of the plurality of virtual machines (see e.g., [0053] for criteria being used to determine the number of results to prefetch, the frequency with which results are prefetched, or both, for example, the rate at which a particular user scrolls through results being used, for a user that tends to scroll through results more quickly, it being advantageous to prefetch more results at a time (or to prefetch results more often) in order to reduce the likelihood that the user will have to wait for results to be loaded, similarly, the rate at which previous users have scrolled through the results of similar queries being used, for a query that often prompts faster scrolling, it being advantageous to prefetch more results at a time (or to prefetch results more often) in order to reduce the likelihood that the user will have to wait for results to be loaded, and in some example embodiments, results being prefetched one page at a time by default, but two or three pages at a time for users who scroll more quickly or for queries that result in faster scrolling, [0057] for the communication module 310 receiving new results as the user scrolls through the results, for example, two pages of results initially being sent from the application server 118, once the user begins viewing the second page of results, the communication module 310 sending a request for additional results to the application server 118 and receiving additional results, for example, the communication module 310 receiving the next page of results, and prefetching the results providing a better user experience by reducing the amount of time the user must waits between deciding to see additional results and the presentation of those results, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. When a user runs a search query for the second time, the application server determines a subset of results based on the rate at which listings of results from other users’ searches for the search query and the listing of results from the user’s first search for the query were rendered to the users. The application server renders the listing of results from the user’s second search of the query to the client.) including a different number of virtual machines than the first subset of the plurality of virtual machines (see e.g., [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The subset determined upon the user running the search query for the second time includes more results than the subset determined upon the user running the search query for the first time.), 
the one or more processors configured to determine a selection of one or more virtual machines of the second subset of the plurality of virtual machines (see e.g., [0087] for the search application 121 transmitting a subset of the responsive items to the client machine 110 or 112 and the number of items transmitted being based on capability data received from the client machine 110 or 112, history data accessible by the application server 118, or both, [0111] for a database 2110 storing historical user behavior data with data regarding the behavior of a number of users of the system, in one embodiment, data regarding the actions of all users being stored in the database 2110, the database 2110 being mined to determine the number of pages and items seen for successful sessions for a query 2120 as well as the number of pages and items seen for unsuccessful sessions for the query 2130, a successful session being a session in which a user interacts with an item in any way (e.g., views the item, bids on the item, buys the item, subscribes to the item, etc.) or a session in which a particular interaction is performed (e.g., bids on the item, buys the item, or both), an unsuccessful session being any session that is not successful, and other criteria being used to identify successful and unsuccessful sessions, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The search application determines whether a user selected a result for interaction from the user’s second search of the query.);
a memory buffer [session storage] configured to store the second listing corresponding with the second subset of the plurality of virtual machines subsequent to storing the first listing corresponding with the first subset of the plurality of virtual machines (see e.g., [0066] for data sent by the application server 118 being stored in the session storage, [0057] for the communication module 310 receiving new results as the user scrolls through the results, for example, two pages of results initially being sent from the application server 118, once the user begins viewing the second page of results, the communication module 310 sending a request for additional results to the application server 118 and receiving additional results, for example, the communication module 310 receiving the next page of results, and prefetching the results providing a better user experience by reducing the amount of time the user must waits between deciding to see additional results and the presentation of those results, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. Session storage stores the results from the user’s second search of the query subsequent to storing the results from the user’s first search of the query.); and
a display configured to display information relating to the second listing corresponding with the second subset of the plurality of virtual machines subsequent to displaying the first listing corresponding with the first subset of the plurality of virtual machines (see e.g., [0051] for the communication module 210 sending a subset of the results to the client device for display to the user and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The client displays the results from the user’s second search of the query subsequent to displaying the results from the user’s first search of the query.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan to include the one or more processors configured to determine a first subset of the plurality of virtual machines and render a first listing corresponding with the first subset of the plurality of virtual machines, the one or more processors configured to determine a second subset of the plurality of virtual machines less than all of the plurality of virtual machines that satisfy the search criteria based on a rate at which prior listings of other subsets of the plurality of virtual machines and the first listing were rendered, and render a second listing corresponding with the second subset of the plurality of virtual machines including a different number of virtual machines than the first subset of the plurality of virtual machines, the one or more processors configured to determine a selection of one or more virtual machines of the second subset of the plurality of virtual machines; a memory buffer configured to store the second listing corresponding with the second subset of the plurality of virtual machines subsequent to storing the first listing corresponding with the first subset of the plurality of virtual machines; and a display configured to display information relating to the second listing corresponding with the second subset of the plurality of virtual machines subsequent to displaying the first listing corresponding with the first subset of the plurality of virtual machines, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).
Varadharajan in view of Somaiya does not specifically disclose the one or more processors configured to display a first listing corresponding with the first subset of the plurality of virtual machines, and the one or more processors configured to display a second listing corresponding with the second subset of the plurality of virtual machines. However, Trowbridge teaches
the one or more processors configured to display a first listing [VMs 260-0 through 260-2] corresponding with the first subset of the plurality of virtual machines [folder 250-0] (see e.g., [0029] for expansion tool 242-0 causing folders 256-0 and 256-1 residing within host 240-0, along with VMs 260-0 through 260-4, to either be displayed or not displayed and expansion tool 252-0 enabling the user to either display or not display VMs 260-0 through 260-2, contained within folder 250-0, [0036] for in step 324, GUI module 114 displaying an updated item list based on the modified search criteria in list panel 230 and the item list including a list of hosts 240, related folders 250, and matching VMs 260, and [0037] for in step 336, GUI module 114 displaying an updated item list based on the shortcut menu selection and the item list including a list of hosts 240, related folders 250, and matching VMs 260. The GUI module displays VMs 260-0 through 260-2 corresponding with folder 250-0.), and
the one or more processors configured to display a second listing [VMs 260-3 through 260-4] corresponding with the second subset of the plurality of virtual machines [folder 250-1] (see e.g., [0029] for expansion tool 242-0 causing folders 256-0 and 256-1 residing within host 240-0, along with VMs 260-0 through 260-4, to either be displayed or not displayed and expansion tool 252-1 enabling the user to either display or not display VMs 260-3 through 260-4, contained within folder 250-1, [0036] for in step 324, GUI module 114 displaying an updated item list based on the modified search criteria in list panel 230 and the item list including a list of hosts 240, related folders 250, and matching VMs 260, and [0037] for in step 336, GUI module 114 displaying an updated item list based on the shortcut menu selection and the item list including a list of hosts 240, related folders 250, and matching VMs 260. The GUI module displays VMs 260-3 through 260-4 corresponding with folder 250-1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan in view of Somaiya to include one or more processors configured to display a first listing corresponding with the first subset of the plurality of virtual machines, and the one or more processors configured to display a second listing corresponding with the second subset of the plurality of virtual machines, as taught by Trowbridge, for the benefit of providing a GUI that is compact, easy to learn, and flexible (see e.g., Trowbridge, [0004]).
Varadharajan and Somaiya in view of Trowbridge does not specifically disclose the one or more processors configured to generate search criteria in response to a detection of a storage failure, the storage failure corresponding to a plurality of virtual machines that can be identified based on the search criteria. However, Kulkarni teaches
the one or more processors configured to generate search criteria [indication of the RAID group 422 in which the failed data storage device is a member and the storage capacity of the failed data storage device] in response to a detection of a storage failure [failed storage device], the storage failure corresponding to a plurality of virtual machines [virtual drives] that can be identified based on the search criteria (see e.g., [0067] for when the control node 402 (or storage manager 410) identifies a failure indication indicating that a data storage device within a RAID group, such as the RAID group 422, has failed or is going to fail imminently, the control node 402 (or storage manager 410) generating an event to trigger a virtual drive 602-608 to be selected for use as a virtual hot spare to replace the failed data storage device and such event indicating the storage array 420 and RAID group 422 in which the failed data storage device is a member, the drive type of the failed data storage device, the storage capacity of the failed data storage device, and the address of the failed data storage device, [0068] for in response to the event, the control node 402 (or storage manager 410) searching the cloud computing environment for available virtual drives 602-608 (FIG. 6), and selecting a virtual drive 602-608 having at least the same storage volume as the failed data storage device, [0069] for when selecting a virtual drive 602-608, the control node 402 ignoring virtual drives and/or logical storage volume that use storage space provided by the RAID group 422 having the failed storage device and for example, the virtual drive 602 being identified as being unavailable, [0074] for a storage manager or control node in a (e.g., cloud storage) environment identifying a failure indication for a first data storage device that is a member of a first RAID group and for example, a storage controller that manages the first RAID group within a respective storage array identifying a data storage device failure, or impending failure, and sending an event (e.g., as a message) to the storage manager or control node, which can be external to the storage array, [0075] for the cloud computing environment being searched to identify at least one available virtual drive, and the virtual drive being selected and the selected virtual drive having the same storage capacity as the failed data storage device, or more storage capacity, and [0076] for a determination being made whether the virtual drive includes logical storage volume from a RAID group that includes the failed physical storage device, in which case the virtual drive can be identified as being unhealthy and if the virtual drive is not healthy, another virtual drive being selected. In response to the detection of a failed storage device, the control node generates an indication of the RAID group in which the failed data storage device is a member and the storage capacity of the failed data storage device. The failed storage device corresponds to a plurality of virtual drives that can be identified based on them being outside of the RAID group in which the failed data storage device is a member and having at least the same storage capacity as the failed data storage device.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan and Somaiya in view of Trowbridge to include the one or more processors configured to generate search criteria in response to a detection of a storage failure, the storage failure corresponding to a plurality of virtual machines that can be identified based on the search criteria, as taught by Kulkarni, for the benefit of replacing a failed data storage device with a virtual hot spare (see e.g., Kulkarni, abstract).

As to claim 2, the limitations of parent claim 1 have been discussed above. Varadharajan teaches wherein:
the one or more processors are configured to concurrently backup each virtual machine of the selected one or more virtual machines (see e.g., [0274] for VM management interface module 241 being a functional component of storage manager 240 and VM interface module 241 executing functions in response to requests/commands received from file manager application 201, such as launching a backup operation of a VM, [0310]-[0312] for file manager application 201 enabling the user to manage VMs through data movement operations by executing, on the VMs, one or more of the following storage management operations: creating a backup (e.g., full backup, incremental backup, differential backup, synthetic full, etc.), and [0379] for operations, acts, functions, or events being performed concurrently, e.g., through multi-threaded processing, interrupt processing, or multiple processors or processor cores or on other parallel architectures, rather than sequentially).
Varadharajan does not specifically disclose the selected one or more virtual machines of the second subset of virtual machines; and the second subset of virtual machines comprises a greater number of virtual machines than the first subset of virtual machines. However, Somaiya teaches
the selected one or more virtual machines of the second subset of virtual machines (see e.g., [0087] for the search application 121 transmitting a subset of the responsive items to the client machine 110 or 112 and the number of items transmitted being based on capability data received from the client machine 110 or 112, history data accessible by the application server 118, or both, [0111] for a database 2110 storing historical user behavior data with data regarding the behavior of a number of users of the system, in one embodiment, data regarding the actions of all users being stored in the database 2110, the database 2110 being mined to determine the number of pages and items seen for successful sessions for a query 2120 as well as the number of pages and items seen for unsuccessful sessions for the query 2130, a successful session being a session in which a user interacts with an item in any way (e.g., views the item, bids on the item, buys the item, subscribes to the item, etc.) or a session in which a particular interaction is performed (e.g., bids on the item, buys the item, or both), an unsuccessful session being any session that is not successful, and other criteria being used to identify successful and unsuccessful sessions, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The search application determines whether a user selected a result for interaction from the user’s second search of the query.); and
the second subset of virtual machines comprises a greater number of virtual machines than the first subset of virtual machines (see e.g., [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The subset of results from the user’s second search of the query comprises a greater number of results than the subset results from the user’s first search of the query.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan to include the selected one or more virtual machines of the second subset of virtual machines; and the second subset of virtual machines comprises a greater number of virtual machines than the first subset of virtual machines, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).

As to claim 5, the limitations of parent claim 1 have been discussed above. Varadharajan does not specifically disclose wherein: the one or more processors are configured to determine a display size associated with the display and determine the second subset of virtual machines based on the display size. However, Somaiya teaches wherein:
the one or more processors are configured to determine a display size associated with the display and determine the second subset of virtual machines based on the display size (see e.g., [0063] for the capability module 340 identifying capabilities of the client machine 110 or 112, for transmission to the application server 118 by the communication module 310, the capabilities being related to the display or storage of result item, and for example, the height, width, or area of the display device in pixels or lines of text being provided and [0114] for device type 2315 being considered, for example, users using full-screen devices (e.g., desktop computers) tending to scroll through more pages than those using small-screen devices (e.g., mobile devices), so the number of pages to present being higher for users of full-screen devices, and the device type being based on the capabilities of the device (e.g., screen size). The application server determines the display size and determines the subset of results from the user’s second search of the query based on the display size.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan wherein: the one or more processors are configured to determine a display size associated with the display and determine the second subset of virtual machines based on the display size, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).

As to claim 6, the limitations of parent claim 1 have been discussed above. Varadharajan does not specifically disclose wherein: the one or more processors are configured to determine a display type associated with the display and determine the second subset of virtual machines based on the display type. However, Somaiya teaches wherein:
the one or more processors are configured to determine a display type associated with the display and determine the second subset of virtual machines based on the display type (see e.g., [0114] for device type 2315 being considered, for example, users using full-screen devices (e.g., desktop computers) tending to scroll through more pages than those using small-screen devices (e.g., mobile devices), so the number of pages to present being higher for users of full-screen devices, and the device type being based on the manufacturer of the device (e.g., Apple devices, HP devices, etc.), the class of the device (e.g., phone, tablet, laptop, desktop, etc.), and the capabilities of the device (e.g., screen size, screen resolution, touchscreen, memory, processor speed, etc.). The application server determines the display type and determines the subset of results from the user’s second search of the query based on the display type.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan wherein: the one or more processors are configured to determine a display type associated with the display and determine the second subset of virtual machines based on the display type, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).

As to claim 7, the limitations of parent claim 1 have been discussed above. Varadharajan does not specifically disclose wherein: the one or more processors are configured to detect that a threshold number of virtual machines within the first listing changed from a deselected state to a selected state and determine the second subset of virtual machines based on the threshold number of virtual machines within the first listing that changed from the deselected state to the selected state. However, Somaiya teaches wherein:
the one or more processors are configured to detect that a threshold number [one] of virtual machines within the first listing changed from a deselected state to a selected state and determine the second subset of virtual machines based on the threshold number of virtual machines within the first listing that changed from the deselected state to the selected state (see e.g., [0111] for a database 2110 storing historical user behavior data with data regarding the behavior of a number of users of the system, in one embodiment, data regarding the actions of all users being stored in the database 2110, the database 2110 being mined to determine the number of pages and items seen for successful sessions for a query 2120 as well as the number of pages and items seen for unsuccessful sessions for the query 2130, a successful session being a session in which a user interacts with an item in any way (e.g., views the item, bids on the item, buys the item, subscribes to the item, etc.) or a session in which a particular interaction is performed (e.g., bids on the item, buys the item, or both), an unsuccessful session being any session that is not successful, other criteria being used to identify successful and unsuccessful sessions, based on the number of pages and items seen for successful sessions for a query 2120, the number of pages and items seen for unsuccessful sessions for the query 2130, or both, database 2140 of query pagination data being created or updated, and based on information in the database 2140, the number of pages to display to a user making the query being determined. The application server detects that at least one result from the user’s first search of the query was changed from a deselected state to a selected state through user interaction. Based on this detection, the application server determines the subset of results from the user’s second search of the query.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan wherein: the one or more processors are configured to detect that a threshold number of virtual machines within the first listing changed from a deselected state to a selected state and determine the second subset of virtual machines based on the threshold number of virtual machines within the first listing that changed from the deselected state to the selected state, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).

As to claim 8, the limitations of parent claim 1 have been discussed above. Varadharajan in view of Somaiya does not specifically disclose wherein: the one or more processors are configured to detect a triggering event and determine the search criteria corresponding with the plurality of virtual machines in response to detection of the triggering event. However, Trowbridge teaches wherein:
the one or more processors are configured to detect a triggering event and determine the search criteria [search modification/shortcut search targets] corresponding with the plurality of virtual machines in response to detection of the triggering event (see e.g., [0034] for FIG. 3 being a flow diagram of method steps 300, performed by GUI module 114 within management application 112 of FIG. 1, for searching and managing VMs 142, [0036] for in step 312, GUI module 114 detecting an event, if, in step 320, the event is a user input event for a search modification, then the method proceeding to step 322, a search modification including any technically feasible type of search modification, for example, the search modification comprising entry of a text string within text entry field 216, and in step 322, GUI module 114 updating an item list based on the modification to the search criteria, and [0037] for if, in step 330, the event is a user input event for a shortcut menu request, then the method proceeding to step 332, an example of a shortcut menu request being a mouse click on expansion tool 212 of FIG. 2B to request display of the list of shortcut search targets 218 of FIG. 2C, in step 332, GUI module 114 displaying a shortcut menu comprising a list of shortcut search targets, such as the list of shortcut search targets 218, in step 334, GUI module 114 receiving a selection from the shortcut menu for display, and in step 336, GUI module 114 displaying an updated item list based on the shortcut menu selection. In response to the GUI module detecting a user input event for a search modification, the GUI module determines the search modification. In response to the GUI module detecting a user input event for a shortcut menu request, the GUI module determines shortcut search targets.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan in view of Somaiya wherein: the one or more processors are configured to detect a triggering event and determine the search criteria corresponding with the plurality of virtual machines in response to detection of the triggering event, as taught by Trowbridge, for the benefit of providing a GUI that is compact, easy to learn, and flexible (see e.g., Trowbridge, [0004]).

As to claim 9, the limitations of parent claims 1 and 8 have been discussed above. Varadharajan and Somaiya in view of Trowbridge does not specifically disclose wherein: the triggering event comprises a hardware failure. However, Kulkarni teaches wherein:
the triggering event comprises a hardware failure [failed storage device] (see e.g., [0067] for when the control node 402 (or storage manager 410) identifies a failure indication indicating that a data storage device within a RAID group, such as the RAID group 422, has failed or is going to fail imminently, the control node 402 (or storage manager 410) generating an event to trigger a virtual drive 602-608 to be selected for use as a virtual hot spare to replace the failed data storage device and such event indicating the storage array 420 and RAID group 422 in which the failed data storage device is a member, the drive type of the failed data storage device, the storage capacity of the failed data storage device, and the address of the failed data storage device, [0068] for in response to the event, the control node 402 (or storage manager 410) searching the cloud computing environment for available virtual drives 602-608 (FIG. 6), and selecting a virtual drive 602-608 having at least the same storage volume as the failed data storage device, [0069] for when selecting a virtual drive 602-608, the control node 402 ignoring virtual drives and/or logical storage volume that use storage space provided by the RAID group 422 having the failed storage device and for example, the virtual drive 602 being identified as being unavailable, [0074] for a storage manager or control node in a (e.g., cloud storage) environment identifying a failure indication for a first data storage device that is a member of a first RAID group and for example, a storage controller that manages the first RAID group within a respective storage array identifying a data storage device failure, or impending failure, and sending an event (e.g., as a message) to the storage manager or control node, which can be external to the storage array, [0075] for the cloud computing environment being searched to identify at least one available virtual drive, and the virtual drive being selected and the selected virtual drive having the same storage capacity as the failed data storage device, or more storage capacity, and [0076] for a determination being made whether the virtual drive includes logical storage volume from a RAID group that includes the failed physical storage device, in which case the virtual drive can be identified as being unhealthy and if the virtual drive is not healthy, another virtual drive being selected. In response to the detection of a failed storage device, the control node generates an indication of the RAID group in which the failed data storage device is a member and the storage capacity of the failed data storage device. The failed storage device corresponds to a plurality of virtual drives that can be identified based on them being outside of the RAID group in which the failed data storage device is a member and having at least the same storage capacity as the failed data storage device.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan and Somaiya in view of Trowbridge wherein: the triggering event comprises a hardware failure, as taught by Kulkarni, for the benefit of replacing a failed data storage device with a virtual hot spare (see e.g., Kulkarni, abstract).

As to claim 10, the limitations of parent claim 1 have been discussed above. Varadharajan does not specifically disclose wherein: the one or more processors are configured to determine the rate at which the prior listings of the other subsets of the plurality of virtual machines were rendered based on a rate of next page requests. However, Somaiya teaches wherein:
the one or more processors are configured to determine the rate at which the prior listings of the other subsets of the plurality of virtual machines were rendered based on a rate of next page requests (see e.g., [0053] for criteria being used to determine the number of results to prefetch, the frequency with which results are prefetched, or both, for example, the rate at which a particular user scrolls through results being used, for a user that tends to scroll through results more quickly, it being advantageous to prefetch more results at a time (or to prefetch results more often) in order to reduce the likelihood that the user will have to wait for results to be loaded, similarly, the rate at which previous users have scrolled through the results of similar queries being used, for a query that often prompts faster scrolling, it being advantageous to prefetch more results at a time (or to prefetch results more often) in order to reduce the likelihood that the user will have to wait for results to be loaded, and in some example embodiments, results being prefetched one page at a time by default, but two or three pages at a time for users who scroll more quickly or for queries that result in faster scrolling and [0057] for the communication module 310 receiving new results as the user scrolls through the results, for example, two pages of results initially being sent from the application server 118, once the user begins viewing the second page of results, the communication module 310 sending a request for additional results to the application server 118 and receiving additional results, for example, the communication module 310 receiving the next page of results, and prefetching the results providing a better user experience by reducing the amount of time the user must waits between deciding to see additional results and the presentation of those results. Scrolling from one page to the next may constitute a next page request. The rate at which listings of results are rendered to the user is based on the rate at which the user scrolls from one page to the next.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan wherein: the one or more processors are configured to determine the rate at which the prior listings of the other subsets of the plurality of virtual machines were rendered based on a rate of next page requests, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).

As to claim 11, the limitations of parent claim 1 have been discussed above. Varadharajan teaches wherein:
the one or more processors are configured to assign a particular backup schedule to each of the selected one or more virtual machines (see e.g., [0158] for information management operations including data movement operations, [0160] for data movement operations including backup operations, [0214] for a scheduling policy specifying when and how often to perform operations, scheduling parameters specifying with what frequency (e.g., hourly, weekly, daily, event-based, etc.) or under what triggering conditions information management operations will take place, and scheduling policies in some cases being associated with particular components, such as client computing device 102, [0253] for a user manually initiating a restore of the backup copy 116A by interacting with the user interface 158 of the storage manager 140 and the storage manager 140 then accessing data in its index 150 (and/or the respective storage policy 148A) associated with the selected backup copy 116A to identify the appropriate media agent 144A and/or secondary storage device 108A, [0255] for once it has retrieved the backup copy 116A, the media agent 144A communicating the data to the source client computing device 102, [0273] for storage manager 240 being analogous to storage manager 140, and [0310]-[0315] for file manager application 201 enabling the user to manage VMs through data movement operations by executing, on the VMs, one or more of the following storage management operations: restoring from secondary storage, e.g., from a backup copy. A user may restore a selected VM to a client. Once the selected VM is restored to the client, it is assigned a backup schedule associated with the client.).
Varadharajan does not specifically disclose the selected one or more virtual machines of the second subset of virtual machines. However, Somaiya teaches
the selected one or more virtual machines of the second subset of virtual machines (see e.g., [0087] for the search application 121 transmitting a subset of the responsive items to the client machine 110 or 112 and the number of items transmitted being based on capability data received from the client machine 110 or 112, history data accessible by the application server 118, or both, [0111] for a database 2110 storing historical user behavior data with data regarding the behavior of a number of users of the system, in one embodiment, data regarding the actions of all users being stored in the database 2110, the database 2110 being mined to determine the number of pages and items seen for successful sessions for a query 2120 as well as the number of pages and items seen for unsuccessful sessions for the query 2130, a successful session being a session in which a user interacts with an item in any way (e.g., views the item, bids on the item, buys the item, subscribes to the item, etc.) or a session in which a particular interaction is performed (e.g., bids on the item, buys the item, or both), an unsuccessful session being any session that is not successful, and other criteria being used to identify successful and unsuccessful sessions, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The search application determines whether a user selected a result for interaction from the user’s second search of the query.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan to include the selected one or more virtual machines of the second subset of virtual machines, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).

As to claim 12, Varadharajan teaches a data management system, comprising:
a display configured to display a user interface (see e.g., [0294] for file manager application 201 causing client computing device 102 to display (e.g., via console 291) a user interface that comprises one or more indications of a set of virtual machines that are associated with the present user of client computing device 102 (e.g., the logged-in user) and to present an up-to-date set of user-associated VMs for example, file manager application 201 querying storage manager 240, which may in turn consult management database 246); and
a hardware server [storage manager] configured to determine a selection of one or more virtual machines and initiate a concurrent action on the one or more virtual machines (see e.g., [0274] for VM management interface module 241 being a functional component of storage manager 240 and VM interface module 241 executing functions in response to requests/commands received from file manager application 201, such as launching a backup operation of a VM, [0295] for client computing device 102 receiving a user command to select a virtual machine from the displayed set, e.g., selecting one of the icons presented, [0299] for the information presented to the user being based on one or more of the following data sources accessed by application 201: management database 246 in storage manager 240, [0301] for file manager application 201 enabling the user to view and/or browse, in reference to a selected VM, the properties and parameters thereof, as well as any associated files and/or folders and their respective properties, [0302] for file manager application 201 enabling the user to view and/or browse data (e.g., metadata, properties, etc.) associated with storage management operations for the selected VM, which includes searching and filtering capabilities, [0310]-[0312] for file manager application 201 enabling the user to manage VMs through data movement operations by executing, on the VMs, one or more of the following storage management operations: creating a backup (e.g., full backup, incremental backup, differential backup, synthetic full, etc.), and [0379] for operations, acts, functions, or events being performed concurrently, e.g., through multi-threaded processing, interrupt processing, or multiple processors or processor cores or on other parallel architectures, rather than sequentially. The storage manager receives the selection of virtual machines from the file manager and concurrently initiates backup of the virtual machines.).
Varadharajan does not specifically disclose the hardware server configured to render a first listing corresponding with a first subset of the plurality of virtual machines and dynamically set a size of a second listing corresponding with a second subset of the plurality of virtual machines based on a rate at which next page requests were received from the user interface, the hardware server configured to render the second listing corresponding with the second subset of the plurality of virtual machines and cause the second listing to be displayed using the display, the second subset of the plurality of virtual machines comprising a different number of virtual machines than the first subset of the plurality of virtual machines, the hardware server configured to determine a selection of one or more virtual machines of the second subset of the plurality of virtual machines. However, Somaiya teaches
the hardware server configured to render a first listing corresponding with a first subset of the plurality of virtual machines [results] (see e.g., [0041] for the application server 118 submitting the search query to the item database (e.g., the database 126) and a subset of the results of the search query being sent to the client machine 110 or 112. The application server determines a subset of results and renders a listing corresponding with the subset of results to the client.) and dynamically set a size of a second listing [listing of results from the user’s second search of the query]  corresponding with a second subset of the plurality of virtual machines based on a rate at which next page requests were received from the user interface, the hardware server configured to render the second listing corresponding with the second subset of the plurality of virtual machines (see e.g., [0053] for criteria being used to determine the number of results to prefetch, the frequency with which results are prefetched, or both, for example, the rate at which a particular user scrolls through results being used, for a user that tends to scroll through results more quickly, it being advantageous to prefetch more results at a time (or to prefetch results more often) in order to reduce the likelihood that the user will have to wait for results to be loaded, similarly, the rate at which previous users have scrolled through the results of similar queries being used, for a query that often prompts faster scrolling, it being advantageous to prefetch more results at a time (or to prefetch results more often) in order to reduce the likelihood that the user will have to wait for results to be loaded, and in some example embodiments, results being prefetched one page at a time by default, but two or three pages at a time for users who scroll more quickly or for queries that result in faster scrolling, [0057] for the communication module 310 receiving new results as the user scrolls through the results, for example, two pages of results initially being sent from the application server 118, once the user begins viewing the second page of results, the communication module 310 sending a request for additional results to the application server 118 and receiving additional results, for example, the communication module 310 receiving the next page of results, and prefetching the results providing a better user experience by reducing the amount of time the user must waits between deciding to see additional results and the presentation of those results, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. Scrolling from one page to the next may constitute a next page request. When a user runs a search query for the second time, the application server determines the size of a subset of results based on the rate at which a user scrolled from one page to the next. The application server renders the listing of the subset of results from the user’s second search of the query to the client.) and cause the second listing to be displayed using the display (see e.g., [0043] for the application server 118 being shown as including a communication module 210 and [0051] for the communication module 210 sending a subset of the results to the client device for display to the user), the second subset of the plurality of virtual machines comprising a different number of virtual machines than the first subset of the plurality of virtual machines (see e.g., [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The subset determined upon the user running the search query for the second time includes more results than the subset determined upon the user running the search query for the first time.), the hardware server configured to determine a selection of one or more virtual machines of the second subset of the plurality of virtual machines (see e.g., [0087] for the search application 121 transmitting a subset of the responsive items to the client machine 110 or 112 and the number of items transmitted being based on capability data received from the client machine 110 or 112, history data accessible by the application server 118, or both, [0111] for a database 2110 storing historical user behavior data with data regarding the behavior of a number of users of the system, in one embodiment, data regarding the actions of all users being stored in the database 2110, the database 2110 being mined to determine the number of pages and items seen for successful sessions for a query 2120 as well as the number of pages and items seen for unsuccessful sessions for the query 2130, a successful session being a session in which a user interacts with an item in any way (e.g., views the item, bids on the item, buys the item, subscribes to the item, etc.) or a session in which a particular interaction is performed (e.g., bids on the item, buys the item, or both), an unsuccessful session being any session that is not successful, and other criteria being used to identify successful and unsuccessful sessions, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The search application determines whether a user selected a result for interaction from the user’s second search of the query.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan to include the hardware server configured to render a first listing corresponding with a first subset of the plurality of virtual machines and dynamically set a size of a second listing corresponding with a second subset of the plurality of virtual machines based on a rate at which next page requests were received from the user interface, the hardware server configured to render the second listing corresponding with the second subset of the plurality of virtual machines and cause the second listing to be displayed using the display, the second subset of the plurality of virtual machines comprising a different number of virtual machines than the first subset of the plurality of virtual machines, the hardware server configured to determine a selection of one or more virtual machines of the second subset of the plurality of virtual machines, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).
Varadharajan in view of Somaiya does not specifically disclose display a first listing corresponding with the first subset of the plurality of virtual machines, and display the second listing corresponding with the second subset of the plurality of virtual machines. However, Trowbridge teaches
display a first listing [VMs 260-0 through 260-2] corresponding with the first subset of the plurality of virtual machines [folder 250-0] (see e.g., [0029] for expansion tool 242-0 causing folders 256-0 and 256-1 residing within host 240-0, along with VMs 260-0 through 260-4, to either be displayed or not displayed and expansion tool 252-0 enabling the user to either display or not display VMs 260-0 through 260-2, contained within folder 250-0, [0036] for in step 324, GUI module 114 displaying an updated item list based on the modified search criteria in list panel 230 and the item list including a list of hosts 240, related folders 250, and matching VMs 260, and [0037] for in step 336, GUI module 114 displaying an updated item list based on the shortcut menu selection and the item list including a list of hosts 240, related folders 250, and matching VMs 260. The GUI module displays VMs 260-0 through 260-2 corresponding with folder 250-0.), and
display the second listing [VMs 260-3 through 260-4] corresponding with the second subset of the plurality of virtual machines [folder 250-1] (see e.g., [0029] for expansion tool 242-0 causing folders 256-0 and 256-1 residing within host 240-0, along with VMs 260-0 through 260-4, to either be displayed or not displayed and expansion tool 252-1 enabling the user to either display or not display VMs 260-3 through 260-4, contained within folder 250-1, [0036] for in step 324, GUI module 114 displaying an updated item list based on the modified search criteria in list panel 230 and the item list including a list of hosts 240, related folders 250, and matching VMs 260, and [0037] for in step 336, GUI module 114 displaying an updated item list based on the shortcut menu selection and the item list including a list of hosts 240, related folders 250, and matching VMs 260. The GUI module displays VMs 260-3 through 260-4 corresponding with folder 250-1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan in view of Somaiya to display a first listing corresponding with the first subset of the plurality of virtual machines, and display the second listing corresponding with the second subset of the plurality of virtual machines, as taught by Trowbridge, for the benefit of providing a GUI that is compact, easy to learn, and flexible (see e.g., Trowbridge, [0004]).
Varadharajan and Somaiya in view of Trowbridge does not specifically disclose the hardware server configured to generate search criteria in response to a detection of a storage failure, the storage failure corresponding to a plurality of virtual machines that can be identified based on the search criteria. However, Kulkarni teaches
the hardware server configured to generate search criteria [indication of the RAID group 422 in which the failed data storage device is a member and the storage capacity of the failed data storage device] in response to a detection of a storage failure [failed storage device], the storage failure corresponding to a plurality of virtual machines [virtual drives] that can be identified based on the search criteria (see e.g., [0067] for when the control node 402 (or storage manager 410) identifies a failure indication indicating that a data storage device within a RAID group, such as the RAID group 422, has failed or is going to fail imminently, the control node 402 (or storage manager 410) generating an event to trigger a virtual drive 602-608 to be selected for use as a virtual hot spare to replace the failed data storage device and such event indicating the storage array 420 and RAID group 422 in which the failed data storage device is a member, the drive type of the failed data storage device, the storage capacity of the failed data storage device, and the address of the failed data storage device, [0068] for in response to the event, the control node 402 (or storage manager 410) searching the cloud computing environment for available virtual drives 602-608 (FIG. 6), and selecting a virtual drive 602-608 having at least the same storage volume as the failed data storage device, [0069] for when selecting a virtual drive 602-608, the control node 402 ignoring virtual drives and/or logical storage volume that use storage space provided by the RAID group 422 having the failed storage device and for example, the virtual drive 602 being identified as being unavailable, [0074] for a storage manager or control node in a (e.g., cloud storage) environment identifying a failure indication for a first data storage device that is a member of a first RAID group and for example, a storage controller that manages the first RAID group within a respective storage array identifying a data storage device failure, or impending failure, and sending an event (e.g., as a message) to the storage manager or control node, which can be external to the storage array, [0075] for the cloud computing environment being searched to identify at least one available virtual drive, and the virtual drive being selected and the selected virtual drive having the same storage capacity as the failed data storage device, or more storage capacity, and [0076] for a determination being made whether the virtual drive includes logical storage volume from a RAID group that includes the failed physical storage device, in which case the virtual drive can be identified as being unhealthy and if the virtual drive is not healthy, another virtual drive being selected. In response to the detection of a failed storage device, the control node generates an indication of the RAID group in which the failed data storage device is a member and the storage capacity of the failed data storage device. The failed storage device corresponds to a plurality of virtual drives that can be identified based on them being outside of the RAID group in which the failed data storage device is a member and having at least the same storage capacity as the failed data storage device.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan and Somaiya in view of Trowbridge to include the hardware server configured to generate search criteria in response to a detection of a storage failure, the storage failure corresponding to a plurality of virtual machines that can be identified based on the search criteria, as taught by Kulkarni, for the benefit of replacing a failed data storage device with a virtual hot spare (see e.g., Kulkarni, abstract).

As to claim 13, the limitations of parent claim 12 have been discussed above. Varadharajan teaches wherein:
the hardware server is configured to concurrently backup each virtual machine of the selected one or more virtual machines (see e.g., [0274] for VM management interface module 241 being a functional component of storage manager 240 and VM interface module 241 executing functions in response to requests/commands received from file manager application 201, such as launching a backup operation of a VM, [0310]-[0312] for file manager application 201 enabling the user to manage VMs through data movement operations by executing, on the VMs, one or more of the following storage management operations: creating a backup (e.g., full backup, incremental backup, differential backup, synthetic full, etc.), and [0379] for operations, acts, functions, or events being performed concurrently, e.g., through multi-threaded processing, interrupt processing, or multiple processors or processor cores or on other parallel architectures, rather than sequentially).
Varadharajan does not specifically disclose the selected one or more virtual machines of the second subset of virtual machines; and the second subset of virtual machines comprises a greater number of virtual machines than the first subset of virtual machines. However, Somaiya teaches
the selected one or more virtual machines of the second subset of virtual machines (see e.g., [0087] for the search application 121 transmitting a subset of the responsive items to the client machine 110 or 112 and the number of items transmitted being based on capability data received from the client machine 110 or 112, history data accessible by the application server 118, or both, [0111] for a database 2110 storing historical user behavior data with data regarding the behavior of a number of users of the system, in one embodiment, data regarding the actions of all users being stored in the database 2110, the database 2110 being mined to determine the number of pages and items seen for successful sessions for a query 2120 as well as the number of pages and items seen for unsuccessful sessions for the query 2130, a successful session being a session in which a user interacts with an item in any way (e.g., views the item, bids on the item, buys the item, subscribes to the item, etc.) or a session in which a particular interaction is performed (e.g., bids on the item, buys the item, or both), an unsuccessful session being any session that is not successful, and other criteria being used to identify successful and unsuccessful sessions, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The search application determines whether a user selected a result for interaction from the user’s second search of the query.); and
the second subset of virtual machines comprises a greater number of virtual machines than the first subset of virtual machines (see e.g., [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The subset of results from the user’s second search of the query comprises a greater number of results than the subset results from the user’s first search of the query.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan to include the selected one or more virtual machines of the second subset of virtual machines; and the second subset of virtual machines comprises a greater number of virtual machines than the first subset of virtual machines, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).

As to claim 16, the limitations of parent claim 12 have been discussed above. Varadharajan does not specifically disclose wherein: the hardware server is configured to determine a display size associated with the display and determine the second subset of virtual machines based on the display size. However, Somaiya teaches wherein:
the hardware server is configured to determine a display size associated with the display and determine the second subset of virtual machines based on the display size (see e.g., [0063] for the capability module 340 identifying capabilities of the client machine 110 or 112, for transmission to the application server 118 by the communication module 310, the capabilities being related to the display or storage of result item, and for example, the height, width, or area of the display device in pixels or lines of text being provided and [0114] for device type 2315 being considered, for example, users using full-screen devices (e.g., desktop computers) tending to scroll through more pages than those using small-screen devices (e.g., mobile devices), so the number of pages to present being higher for users of full-screen devices, and the device type being based on the capabilities of the device (e.g., screen size). The application server determines the display size and determines the subset of results from the user’s second search of the query based on the display size.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan wherein: the hardware server is configured to determine a display size associated with the display and determine the second subset of virtual machines based on the display size, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).

As to claim 17, the limitations of parent claim 12 have been discussed above. Varadharajan does not specifically disclose wherein: the hardware server is configured to detect that a threshold number of virtual machines within the first listing changed from a deselected state to a selected state and determine the second subset of virtual machines based on the threshold number of virtual machines within the first listing that changed from the deselected state to the selected state. However, Somaiya teaches wherein:
the hardware server is configured to detect that a threshold number [one] of virtual machines within the first listing changed from a deselected state to a selected state and determine the second subset of virtual machines based on the threshold number of virtual machines within the first listing that changed from the deselected state to the selected state (see e.g., [0111] for a database 2110 storing historical user behavior data with data regarding the behavior of a number of users of the system, in one embodiment, data regarding the actions of all users being stored in the database 2110, the database 2110 being mined to determine the number of pages and items seen for successful sessions for a query 2120 as well as the number of pages and items seen for unsuccessful sessions for the query 2130, a successful session being a session in which a user interacts with an item in any way (e.g., views the item, bids on the item, buys the item, subscribes to the item, etc.) or a session in which a particular interaction is performed (e.g., bids on the item, buys the item, or both), an unsuccessful session being any session that is not successful, other criteria being used to identify successful and unsuccessful sessions, based on the number of pages and items seen for successful sessions for a query 2120, the number of pages and items seen for unsuccessful sessions for the query 2130, or both, database 2140 of query pagination data being created or updated, and based on information in the database 2140, the number of pages to display to a user making the query being determined. The application server detects that at least one result from the user’s first search of the query was changed from a deselected state to a selected state through user interaction. Based on this detection, the application server determines the subset of results from the user’s second search of the query.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan wherein: the hardware server is configured to detect that a threshold number of virtual machines within the first listing changed from a deselected state to a selected state and determine the second subset of virtual machines based on the threshold number of virtual machines within the first listing that changed from the deselected state to the selected state, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).

As to claim 18, the limitations of parent claim 12 have been discussed above. Varadharajan in view of Somaiya does not specifically disclose wherein: the hardware server is configured to detect a triggering event and determine the search criteria corresponding with the plurality of virtual machines in response to detection of the triggering event. However, Trowbridge teaches wherein:
the hardware server is configured to detect a triggering event and determine the search criteria [search modification/shortcut search targets] corresponding with the plurality of virtual machines in response to detection of the triggering event (see e.g., [0034] for FIG. 3 being a flow diagram of method steps 300, performed by GUI module 114 within management application 112 of FIG. 1, for searching and managing VMs 142, [0036] for in step 312, GUI module 114 detecting an event, if, in step 320, the event is a user input event for a search modification, then the method proceeding to step 322, a search modification including any technically feasible type of search modification, for example, the search modification comprising entry of a text string within text entry field 216, and in step 322, GUI module 114 updating an item list based on the modification to the search criteria, and [0037] for if, in step 330, the event is a user input event for a shortcut menu request, then the method proceeding to step 332, an example of a shortcut menu request being a mouse click on expansion tool 212 of FIG. 2B to request display of the list of shortcut search targets 218 of FIG. 2C, in step 332, GUI module 114 displaying a shortcut menu comprising a list of shortcut search targets, such as the list of shortcut search targets 218, in step 334, GUI module 114 receiving a selection from the shortcut menu for display, and in step 336, GUI module 114 displaying an updated item list based on the shortcut menu selection. In response to the GUI module detecting a user input event for a search modification, the GUI module determines the search modification. In response to the GUI module detecting a user input event for a shortcut menu request, the GUI module determines shortcut search targets.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan in view of Somaiya wherein: the hardware server is configured to detect a triggering event and determine the search criteria corresponding with the plurality of virtual machines in response to detection of the triggering event, as taught by Trowbridge, for the benefit of providing a GUI that is compact, easy to learn, and flexible (see e.g., Trowbridge, [0004]).

As to claim 19, the limitations of parent claims 12 and 18 have been discussed above. Varadharajan and Somaiya in view of Trowbridge does not specifically disclose wherein: the triggering event comprises a hardware failure. However, Kulkarni teaches wherein:
the triggering event comprises a hardware failure [failed storage device] (see e.g., [0067] for when the control node 402 (or storage manager 410) identifies a failure indication indicating that a data storage device within a RAID group, such as the RAID group 422, has failed or is going to fail imminently, the control node 402 (or storage manager 410) generating an event to trigger a virtual drive 602-608 to be selected for use as a virtual hot spare to replace the failed data storage device and such event indicating the storage array 420 and RAID group 422 in which the failed data storage device is a member, the drive type of the failed data storage device, the storage capacity of the failed data storage device, and the address of the failed data storage device, [0068] for in response to the event, the control node 402 (or storage manager 410) searching the cloud computing environment for available virtual drives 602-608 (FIG. 6), and selecting a virtual drive 602-608 having at least the same storage volume as the failed data storage device, [0069] for when selecting a virtual drive 602-608, the control node 402 ignoring virtual drives and/or logical storage volume that use storage space provided by the RAID group 422 having the failed storage device and for example, the virtual drive 602 being identified as being unavailable, [0074] for a storage manager or control node in a (e.g., cloud storage) environment identifying a failure indication for a first data storage device that is a member of a first RAID group and for example, a storage controller that manages the first RAID group within a respective storage array identifying a data storage device failure, or impending failure, and sending an event (e.g., as a message) to the storage manager or control node, which can be external to the storage array, [0075] for the cloud computing environment being searched to identify at least one available virtual drive, and the virtual drive being selected and the selected virtual drive having the same storage capacity as the failed data storage device, or more storage capacity, and [0076] for a determination being made whether the virtual drive includes logical storage volume from a RAID group that includes the failed physical storage device, in which case the virtual drive can be identified as being unhealthy and if the virtual drive is not healthy, another virtual drive being selected. In response to the detection of a failed storage device, the control node generates an indication of the RAID group in which the failed data storage device is a member and the storage capacity of the failed data storage device. The failed storage device corresponds to a plurality of virtual drives that can be identified based on them being outside of the RAID group in which the failed data storage device is a member and having at least the same storage capacity as the failed data storage device.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan and Somaiya in view of Trowbridge wherein: the triggering event comprises a hardware failure, as taught by Kulkarni, for the benefit of replacing a failed data storage device with a virtual hot spare (see e.g., Kulkarni, abstract).

As to claim 20, Varadharajan teaches a non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations comprising at least:
identifying one or more storage devices containing processor readable code for programming one or more processors to perform a method for operating a data management system, the processor readable code (Examiner notes that the steps performed by the processor readable code are an intended use and are not given patentable weight. The processor readable code does not impose a structural or manipulative difference on the medium recited in the claim, which simply identifies the storage device(s) containing the processor readable code. Examiner suggests eliminating the "identifying” step and revising the preamble to recite "A non-transitory machine-readable medium comprising processor readable code for programming one or more processors to perform a method for operating a data management system, the processor readable code comprising:" see e.g., [0107] for status reporting being transmitted to storage manager 140 by the various managed components) comprising:
processor readable code configured to detect a selection of one or more virtual machines and concurrently backup each virtual machine of the selected one or more virtual machines (see e.g., [0274] for VM management interface module 241 being a functional component of storage manager 240 and VM interface module 241 executing functions in response to requests/commands received from file manager application 201, such as launching a backup operation of a VM, [0295] for client computing device 102 receiving a user command to select a virtual machine from the displayed set, e.g., selecting one of the icons presented, [0299] for the information presented to the user being based on one or more of the following data sources accessed by application 201: management database 246 in storage manager 240, [0301] for file manager application 201 enabling the user to view and/or browse, in reference to a selected VM, the properties and parameters thereof, as well as any associated files and/or folders and their respective properties, [0302] for file manager application 201 enabling the user to view and/or browse data (e.g., metadata, properties, etc.) associated with storage management operations for the selected VM, which includes searching and filtering capabilities, [0310]-[0312] for file manager application 201 enabling the user to manage VMs through data movement operations by executing, on the VMs, one or more of the following storage management operations: creating a backup (e.g., full backup, incremental backup, differential backup, synthetic full, etc.), and  [0379] for operations, acts, functions, or events being performed concurrently, e.g., through multi-threaded processing, interrupt processing, or multiple processors or processor cores or on other parallel architectures, rather than sequentially. The storage manager receives the selection of virtual machines from the file manager and concurrently initiates backup of the virtual machines.).
Varadharajan does not specifically disclose processor readable code configured to determine a first subset of the plurality of virtual machines and render a first listing corresponding with the first subset of the plurality of virtual machines; processor readable code configured to determine a second subset of the plurality of the virtual machines less than all of the plurality of virtual machines that satisfy the search criteria based on a rate at which prior listings of other subsets of the plurality of virtual machines and the first listing were rendered and render a second listing corresponding with the second subset of the plurality of virtual machines, the second subset of the plurality of virtual machines comprising a greater number of virtual machines than the first subset of the plurality of virtual machines; and processor readable code configured to detect a selection of one or more virtual machines of the second subset of the plurality of virtual machines. However, Somaiya teaches
processor readable code configured to determine a first subset of the plurality of virtual machines [results] and render a first listing corresponding with the first subset of the plurality of virtual machines (see e.g., [0041] for the application server 118 submitting the search query to the item database (e.g., the database 126) and a subset of the results of the search query being sent to the client machine 110 or 112. The application server determines a subset of results and renders a listing corresponding with the subset of results to the client.);
processor readable code configured to determine a second subset of the plurality of the virtual machines less than all of the plurality of virtual machines that satisfy the search criteria based on a rate at which prior listings [listings of results from other users’ searches for a particular query] of other subsets of the plurality of virtual machines and the first listing [listing of results from the user’s first search for the same particular query] were rendered and render a second listing [listing of results from the user’s second search of the same particular query] corresponding with the second subset of the plurality of virtual machines (see e.g., [0053] for criteria being used to determine the number of results to prefetch, the frequency with which results are prefetched, or both, for example, the rate at which a particular user scrolls through results being used, for a user that tends to scroll through results more quickly, it being advantageous to prefetch more results at a time (or to prefetch results more often) in order to reduce the likelihood that the user will have to wait for results to be loaded, similarly, the rate at which previous users have scrolled through the results of similar queries being used, for a query that often prompts faster scrolling, it being advantageous to prefetch more results at a time (or to prefetch results more often) in order to reduce the likelihood that the user will have to wait for results to be loaded, and in some example embodiments, results being prefetched one page at a time by default, but two or three pages at a time for users who scroll more quickly or for queries that result in faster scrolling, [0057] for the communication module 310 receiving new results as the user scrolls through the results, for example, two pages of results initially being sent from the application server 118, once the user begins viewing the second page of results, the communication module 310 sending a request for additional results to the application server 118 and receiving additional results, for example, the communication module 310 receiving the next page of results, and prefetching the results providing a better user experience by reducing the amount of time the user must waits between deciding to see additional results and the presentation of those results, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. When a user runs a search query for the second time, the application server determines a subset of results based on the rate at which listings of results from other users’ searches for the search query and the listing of results from the user’s first search for the query were rendered to the users. The application server renders the listing of results from the user’s second search of the query to the client.), the second subset of the plurality of virtual machines comprising a greater number of virtual machines than the first subset of the plurality of virtual machines  (see e.g., [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The subset determined upon the user running the search query for the second time includes more results than the subset determined upon the user running the search query for the first time.); and
processor readable code configured to detect a selection of one or more virtual machines of the second subset of the plurality of virtual machines (see e.g., [0087] for the search application 121 transmitting a subset of the responsive items to the client machine 110 or 112 and the number of items transmitted being based on capability data received from the client machine 110 or 112, history data accessible by the application server 118, or both, [0111] for a database 2110 storing historical user behavior data with data regarding the behavior of a number of users of the system, in one embodiment, data regarding the actions of all users being stored in the database 2110, the database 2110 being mined to determine the number of pages and items seen for successful sessions for a query 2120 as well as the number of pages and items seen for unsuccessful sessions for the query 2130, a successful session being a session in which a user interacts with an item in any way (e.g., views the item, bids on the item, buys the item, subscribes to the item, etc.) or a session in which a particular interaction is performed (e.g., bids on the item, buys the item, or both), an unsuccessful session being any session that is not successful, and other criteria being used to identify successful and unsuccessful sessions, and [0116] for a contextual factor being the frequency with which the user has run the search query, for example, a user who periodically searches for a collectible item indicating a heightened level of interest in the search results, and accordingly additional pages of results being presented. The search application determines whether a user selected a result for interaction from the user’s second search of the query.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan to include processor readable code configured to determine a first subset of the plurality of virtual machines and render a first listing corresponding with the first subset of the plurality of virtual machines; processor readable code configured to determine a second subset of the plurality of the virtual machines less than all of the plurality of virtual machines that satisfy the search criteria based on a rate at which prior listings of other subsets of the plurality of virtual machines and the first listing were rendered and render a second listing corresponding with the second subset of the plurality of virtual machines, the second subset of the plurality of virtual machines comprising a greater number of virtual machines than the first subset of the plurality of virtual machines; and processor readable code configured to detect a selection of one or more virtual machines of the second subset of the plurality of virtual machines, as taught by Somaiya, for the benefit of presenting multiple pages of results while conserving memory and reducing the likelihood that the user will have to wait for results to be loaded (see e.g., Somaiya, [0053]).
Varadharajan in view of Somaiya does not specifically disclose processor readable code configured to display a first listing corresponding with the first subset of the plurality of virtual machines, and processor readable code configured to display a second listing corresponding with the second subset of the plurality of virtual machines. However, Trowbridge teaches
processor readable code configured to display a first listing [VMs 260-0 through 260-2] corresponding with the first subset of the plurality of virtual machines [folder 250-0] (see e.g., [0029] for expansion tool 242-0 causing folders 256-0 and 256-1 residing within host 240-0, along with VMs 260-0 through 260-4, to either be displayed or not displayed and expansion tool 252-0 enabling the user to either display or not display VMs 260-0 through 260-2, contained within folder 250-0, [0036] for in step 324, GUI module 114 displaying an updated item list based on the modified search criteria in list panel 230 and the item list including a list of hosts 240, related folders 250, and matching VMs 260, and [0037] for in step 336, GUI module 114 displaying an updated item list based on the shortcut menu selection and the item list including a list of hosts 240, related folders 250, and matching VMs 260. The GUI module displays VMs 260-0 through 260-2 corresponding with folder 250-0.), and
processor readable code configured to display a second listing [VMs 260-3 through 260-4] corresponding with the second subset of the plurality of virtual machines [folder 250-1] (see e.g., [0029] for expansion tool 242-0 causing folders 256-0 and 256-1 residing within host 240-0, along with VMs 260-0 through 260-4, to either be displayed or not displayed and expansion tool 252-1 enabling the user to either display or not display VMs 260-3 through 260-4, contained within folder 250-1, [0036] for in step 324, GUI module 114 displaying an updated item list based on the modified search criteria in list panel 230 and the item list including a list of hosts 240, related folders 250, and matching VMs 260, and [0037] for in step 336, GUI module 114 displaying an updated item list based on the shortcut menu selection and the item list including a list of hosts 240, related folders 250, and matching VMs 260. The GUI module displays VMs 260-3 through 260-4 corresponding with folder 250-1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan in view of Somaiya to include processor readable code configured to display a first listing corresponding with the first subset of the plurality of virtual machines, and processor readable code configured to display a second listing corresponding with the second subset of the plurality of virtual machines, as taught by Trowbridge, for the benefit of providing a GUI that is compact, easy to learn, and flexible (see e.g., Trowbridge, [0004]).
Varadharajan and Somaiya in view of Trowbridge does not specifically disclose processor readable code configured to generate search criteria in response to a detection of a storage failure, the storage failure corresponding to a plurality of virtual machines that can be identified based on the search criteria. However, Kulkarni teaches
processor readable code configured to generate search criteria [indication of the RAID group 422 in which the failed data storage device is a member and the storage capacity of the failed data storage device] in response to a detection of a storage failure [failed storage device], the storage failure corresponding to a plurality of virtual machines [virtual drives] that can be identified based on the search criteria (see e.g., [0067] for when the control node 402 (or storage manager 410) identifies a failure indication indicating that a data storage device within a RAID group, such as the RAID group 422, has failed or is going to fail imminently, the control node 402 (or storage manager 410) generating an event to trigger a virtual drive 602-608 to be selected for use as a virtual hot spare to replace the failed data storage device and such event indicating the storage array 420 and RAID group 422 in which the failed data storage device is a member, the drive type of the failed data storage device, the storage capacity of the failed data storage device, and the address of the failed data storage device, [0068] for in response to the event, the control node 402 (or storage manager 410) searching the cloud computing environment for available virtual drives 602-608 (FIG. 6), and selecting a virtual drive 602-608 having at least the same storage volume as the failed data storage device, [0069] for when selecting a virtual drive 602-608, the control node 402 ignoring virtual drives and/or logical storage volume that use storage space provided by the RAID group 422 having the failed storage device and for example, the virtual drive 602 being identified as being unavailable, [0074] for a storage manager or control node in a (e.g., cloud storage) environment identifying a failure indication for a first data storage device that is a member of a first RAID group and for example, a storage controller that manages the first RAID group within a respective storage array identifying a data storage device failure, or impending failure, and sending an event (e.g., as a message) to the storage manager or control node, which can be external to the storage array, [0075] for the cloud computing environment being searched to identify at least one available virtual drive, and the virtual drive being selected and the selected virtual drive having the same storage capacity as the failed data storage device, or more storage capacity, and [0076] for a determination being made whether the virtual drive includes logical storage volume from a RAID group that includes the failed physical storage device, in which case the virtual drive can be identified as being unhealthy and if the virtual drive is not healthy, another virtual drive being selected. In response to the detection of a failed storage device, the control node generates an indication of the RAID group in which the failed data storage device is a member and the storage capacity of the failed data storage device. The failed storage device corresponds to a plurality of virtual drives that can be identified based on them being outside of the RAID group in which the failed data storage device is a member and having at least the same storage capacity as the failed data storage device.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan and Somaiya in view of Trowbridge to include processor readable code configured to generate search criteria in response to a detection of a storage failure, the storage failure corresponding to a plurality of virtual machines that can be identified based on the search criteria, as taught by Kulkarni, for the benefit of replacing a failed data storage device with a virtual hot spare (see e.g., Kulkarni, abstract).

Claims 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Varadharajan et al. (US Publication No. 2015/0074060), Somaiya et al. (US Publication No. 2015/0066907), and Trowbridge (US Publication No. 2012/0110514) in view of Kulkarni (US Publication No. 2013/0132769) as applied to claims 1, 2, 5-13, and 16-20 above, and further in view of Rabsatt (US Patent No. 8,341,176).

As to claim 3, the limitations of parent claim 1 have been discussed above. Varadharajan, Somaiya, and Trowbridge in view of Kulkarni does not specifically disclose wherein: the one or more processors are configured to detect that a threshold number of virtual machines within the first listing changed from a deselected state to a selected state and automatically set each virtual machine within the second listing to the selected state. However, Rabsatt teaches wherein:
the one or more processors are configured to detect that a threshold number [two] of virtual machines [search result title identifiers] within the first listing [first page] changed from a deselected state to a selected state and automatically set each virtual machine within the second listing [second page] to the selected state (see e.g., col. 8, lines 39-55 for multiple pages 146 of search results being provided, each page including at least a portion of the search results and returning similarly structured items across any number of the pages 146, col. 9, lines 39-52 for items 106A-C as rendered in the browser 201 further including informational identifiers 202A-C, 204A-C, 206A-C and 208A-C, the identifiers 202A, 204A, 206A and 208A all including information pertaining to the product or item 106A, and being individually selectable (as selections 112A, 112B), the identifiers 202A-C including a title, the identifiers 204A-C including a description, the identifiers 206A-C including a price, and the identifiers 208A-C including an image, in an example hierarchical structure of the underlying structured data 102, the identifiers 202A-C, 204A-C, 206A-C and 208A-C being subsets of the products 106A-C, respectively, and in the example of FIG. 2A, a user having made selections 112A, 112B of only the title identifiers 202A and 202B, col. 10, lines 31-40 for FIG. 2D being an example embodiment of a graphical interface (e.g., a browser 201) for the document shown in FIG. 2A, along with items that have been automatically selected in response to a user's selection of two similar items and the selection window 132 including the original user selections 112A and 112B and the additional selection 112C associated with the original selections as determined by the object crawler 110, and col. 11, lines 43-51 for identifiers of additional other products listed within the set of structured data that are structurally similar to the first identifier and the second identifier being determined based on metadata associated with the first identifier and based on metadata associated with second identifier (440) and for example, in FIG. 2C, the object crawler 110 determining, based on the metadata nodes, that additional selection 112C is structurally similar to the selections 112A and 112B and corresponding identifiers 202A and 202B, respectively. When the system detects that two search result title identifiers from the first page have been selected by the user, the system automatically selects all of the remaining search result title identifiers, including all of those on the second page.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan, Somaiya, and Trowbridge in view of Kulkarni wherein: the one or more processors are configured to detect that a threshold number of virtual machines within the first listing changed from a deselected state to a selected state and automatically set each virtual machine within the second listing to the selected state, as taught by Rabsatt, for the benefit of eliminating the burden of scrolling through each search result (see e.g., Rabsatt, col. 1, lines 20-30).

As to claim 4, the limitations of parent claim 1 have been discussed above. Varadharajan, Somaiya, and Trowbridge in view of Kulkarni does not specifically disclose wherein: the one or more processors are configured to detect that a threshold number of virtual machines within the first listing changed from a selected state to a deselected state and automatically set each virtual machine within the second listing to the deselected state. However, Rabsatt teaches wherein:
the one or more processors are configured to detect that a threshold number [two] of virtual machines [search result title identifiers] within the first listing [first page] changed from a selected state to a deselected state and automatically set each virtual machine within the second listing [second page] to the deselected state (see e.g., col. 7, lines 16-24 for it being that after the selections are displayed in the selection window 132, a user decides to modify the selections 112A, 112B, the user then, for example, removing existing elections of the items of the interface 108, and then for example, the object crawler 110 modifying the selected items appearing in the selection window 132 based on a new or modified set of items that correspond to the modified user selections, col. 8, lines 39-55 for multiple pages 146 of search results being provided, each page including at least a portion of the search results and returning similarly structured items across any number of the pages 146, col. 9, lines 39-52 for items 106A-C as rendered in the browser 201 further including informational identifiers 202A-C, 204A-C, 206A-C and 208A-C, the identifiers 202A, 204A, 206A and 208A all including information pertaining to the product or item 106A, and being individually selectable (as selections 112A, 112B), the identifiers 202A-C including a title, the identifiers 204A-C including a description, the identifiers 206A-C including a price, and the identifiers 208A-C including an image, in an example hierarchical structure of the underlying structured data 102, the identifiers 202A-C, 204A-C, 206A-C and 208A-C being subsets of the products 106A-C, respectively, and in the example of FIG. 2A, a user having made selections 112A, 112B of only the title identifiers 202A and 202B, col. 10, lines 31-40 for FIG. 2D being an example embodiment of a graphical interface (e.g., a browser 201) for the document shown in FIG. 2A, along with items that have been automatically selected in response to a user's selection of two similar items and the selection window 132 including the original user selections 112A and 112B and the additional selection 112C associated with the original selections as determined by the object crawler 110, and col. 11, lines 43-51 for identifiers of additional other products listed within the set of structured data that are structurally similar to the first identifier and the second identifier being determined based on metadata associated with the first identifier and based on metadata associated with second identifier (440) and for example, in FIG. 2C, the object crawler 110 determining, based on the metadata nodes, that additional selection 112C is structurally similar to the selections 112A and 112B and corresponding identifiers 202A and 202B, respectively. When the system detects that two search result title identifiers from the first page have been selected by the user, the system automatically selects all of the remaining search result title identifiers, including all of those on the second page. When the system detects that the two search result title identifiers from the first page have been deselected by the user, the system automatically deselects all of the automatically selected search result title identifiers, including all of those on the second page.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan, Somaiya, and Trowbridge in view of Kulkarni wherein: the one or more processors are configured to detect that a threshold number of virtual machines within the first listing changed from a selected state to a deselected state and automatically set each virtual machine within the second listing to the deselected state, as taught by Rabsatt, for the benefit of eliminating the burden of scrolling through each search result (see e.g., Rabsatt, col. 1, lines 20-30).

As to claim 14, the limitations of parent claims 12 have been discussed above. Varadharajan, Somaiya, and Trowbridge in view of Kulkarni does not specifically disclose wherein: the hardware server is configured to detect that a threshold number of virtual machines within the first listing changed from a deselected state to a selected state and automatically set each virtual machine within the second listing to the selected state. However, Rabsatt teaches wherein:
the hardware server is configured to detect that a threshold number [two] of virtual machines [search result title identifiers] within the first listing [first page] changed from a deselected state to a selected state and automatically set each virtual machine within the second listing [second page] to the selected state (see e.g., col. 8, lines 39-55 for multiple pages 146 of search results being provided, each page including at least a portion of the search results and returning similarly structured items across any number of the pages 146, col. 9, lines 39-52 for items 106A-C as rendered in the browser 201 further including informational identifiers 202A-C, 204A-C, 206A-C and 208A-C, the identifiers 202A, 204A, 206A and 208A all including information pertaining to the product or item 106A, and being individually selectable (as selections 112A, 112B), the identifiers 202A-C including a title, the identifiers 204A-C including a description, the identifiers 206A-C including a price, and the identifiers 208A-C including an image, in an example hierarchical structure of the underlying structured data 102, the identifiers 202A-C, 204A-C, 206A-C and 208A-C being subsets of the products 106A-C, respectively, and in the example of FIG. 2A, a user having made selections 112A, 112B of only the title identifiers 202A and 202B, col. 10, lines 31-40 for FIG. 2D being an example embodiment of a graphical interface (e.g., a browser 201) for the document shown in FIG. 2A, along with items that have been automatically selected in response to a user's selection of two similar items and the selection window 132 including the original user selections 112A and 112B and the additional selection 112C associated with the original selections as determined by the object crawler 110, and col. 11, lines 43-51 for identifiers of additional other products listed within the set of structured data that are structurally similar to the first identifier and the second identifier being determined based on metadata associated with the first identifier and based on metadata associated with second identifier (440) and for example, in FIG. 2C, the object crawler 110 determining, based on the metadata nodes, that additional selection 112C is structurally similar to the selections 112A and 112B and corresponding identifiers 202A and 202B, respectively. When the system detects that two search result title identifiers from the first page have been selected by the user, the system automatically selects all of the remaining search result title identifiers, including all of those on the second page.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan, Somaiya, and Trowbridge in view of Kulkarni wherein: the hardware server is configured to detect that a threshold number of virtual machines within the first listing changed from a deselected state to a selected state and automatically set each virtual machine within the second listing to the selected state, as taught by Rabsatt, for the benefit of eliminating the burden of scrolling through each search result (see e.g., Rabsatt, col. 1, lines 20-30).

As to claim 15, the limitations of parent claims 12 have been discussed above. Varadharajan, Somaiya, and Trowbridge in view of Kulkarni does not specifically disclose wherein: the hardware server is configured to detect that a threshold number of virtual machines within the first listing changed from a selected state to a deselected state and automatically set each virtual machine within the second listing to the deselected state. However, Rabsatt teaches wherein:
the hardware server is configured to detect that a threshold number [two] of virtual machines [search result title identifiers] within the first listing [first page] changed from a selected state to a deselected state and automatically set each virtual machine within the second listing [second page] to the deselected state (see e.g., col. 7, lines 16-24 for it being that after the selections are displayed in the selection window 132, a user decides to modify the selections 112A, 112B, the user then, for example, removing existing elections of the items of the interface 108, and then for example, the object crawler 110 modifying the selected items appearing in the selection window 132 based on a new or modified set of items that correspond to the modified user selections, col. 8, lines 39-55 for multiple pages 146 of search results being provided, each page including at least a portion of the search results and returning similarly structured items across any number of the pages 146, col. 9, lines 39-52 for items 106A-C as rendered in the browser 201 further including informational identifiers 202A-C, 204A-C, 206A-C and 208A-C, the identifiers 202A, 204A, 206A and 208A all including information pertaining to the product or item 106A, and being individually selectable (as selections 112A, 112B), the identifiers 202A-C including a title, the identifiers 204A-C including a description, the identifiers 206A-C including a price, and the identifiers 208A-C including an image, in an example hierarchical structure of the underlying structured data 102, the identifiers 202A-C, 204A-C, 206A-C and 208A-C being subsets of the products 106A-C, respectively, and in the example of FIG. 2A, a user having made selections 112A, 112B of only the title identifiers 202A and 202B, col. 10, lines 31-40 for FIG. 2D being an example embodiment of a graphical interface (e.g., a browser 201) for the document shown in FIG. 2A, along with items that have been automatically selected in response to a user's selection of two similar items and the selection window 132 including the original user selections 112A and 112B and the additional selection 112C associated with the original selections as determined by the object crawler 110, and col. 11, lines 43-51 for identifiers of additional other products listed within the set of structured data that are structurally similar to the first identifier and the second identifier being determined based on metadata associated with the first identifier and based on metadata associated with second identifier (440) and for example, in FIG. 2C, the object crawler 110 determining, based on the metadata nodes, that additional selection 112C is structurally similar to the selections 112A and 112B and corresponding identifiers 202A and 202B, respectively. When the system detects that two search result title identifiers from the first page have been selected by the user, the system automatically selects all of the remaining search result title identifiers, including all of those on the second page. When the system detects that the two search result title identifiers from the first page have been deselected by the user, the system automatically deselects all of the automatically selected search result title identifiers, including all of those on the second page.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the information management system of Varadharajan, Somaiya, and Trowbridge in view of Kulkarni wherein: the hardware server is configured to detect that a threshold number of virtual machines within the first listing changed from a selected state to a deselected state and automatically set each virtual machine within the second listing to the deselected state, as taught by Rabsatt, for the benefit of eliminating the burden of scrolling through each search result (see e.g., Rabsatt, col. 1, lines 20-30).

Response to Amendment
The 35 U.S.C. 112(b) rejection of claims 12-19 has been withdrawn in light of Applicant’s amendment to independent claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Khemani et al. (US Publication No. 2017/0242771) for “Using the storage controller configuration data retrieved for the failed storage controller 208b, the storage controller determination engine 304 may search the configuration data stored in the storage controller database 308/400 for other storage controllers with configurations that indicate that those storage controller(s) are configured to take over the first storage communications that were being handled by the storage controller 208b prior to its failure” and “the storage controller determination engine 304 may search the storage controller database 308/400 and determine that the storage configuration data for the storage controller 208f in row 612 of the failover system table 402 indicates that the storage controller 208f is configured to take over the first storage communications based on that storage controller . . . including reserved virtual functions 606b that correspond to the active virtual functions 604a that were being provided by the storage controller 208b prior to its failure” (see [0041]). Applicant’s published specification recites that “[t]he search criteria . . . may be automatically generated in response to detection of a machine or storage failure involving virtual machines corresponding with the search criteria” (see [0010]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666. The examiner can normally be reached Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




06-04-2022
/DARA J GLASSER/Examiner, Art Unit 2161  

/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161